Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	The amendments dated 10/27/2021 have been received.  They have been found sufficient to overcome the existing objections to the abstract/specification.

Response to Arguments

	The arguments dated 10/27/2021 regarding the U.S.C. 103 rejections of claims 1-3 have been considered and are found partially persuasive by the examiner.
Takahama (US 20210061275 A1) does have a US filing date past the priority date (March 9 2018).  In light of this, the examiner has withdrawn the previous 103 rejections.  However, Takaso et al (US Pub 2017/0225686 A1) addresses the limitations that Takahama was being relied upon. As such, a new rejection under U.S.C. 103 has been issued in place of the previous one.  As such, this office action is non-final.  The statutory period for response has been reset to this instant Office action.
	In response to Applicant’s argument that the Examiner has combined an excessive number of references, it has been held that the number of references does not have a bearing on the propriety of the rejection; theoretically, such could be infinite.  Ex Parte Fine, 1927 C.D. 84 (1926).

	The argument that Nister does not teach a driver taking over operation or does not teach changing brake overrides is moot, as Nister is not being referenced to address these claim limitations.
	The arguments regarding Takahama are moot as Takahama is no longer being relied upon in the rejection.
	The arguments regarding Sun’s particular reasons for raising the threshold and are moot as this limitation is not represented within the claim language.  The claim limitation that the actions be “in a case in which it is determined that failure has occurred in the vehicle to vehicle communication or the lane cannot be recognized during the 
In response to Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining the references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  The examiner’s reasoning for combining the references together, is that they are all related to autonomous vehicles and adaptive cruise controls.  Urano and Nister combine many common autonomous controls to have the pieces necessary for the applicant’s invention in the level of detail required for the claim language.  Takaso establishes the concept of switching to following a vehicle when lane tracking fails.  Sun establishes raising user override thresholds in situations in which the user is not acting as rationally in “abnormal situations”. 
In addition to the note that an amendment more directly linking the setting of override thresholds to the failure in vehicle to vehicle communication or lane recognition would differentiate the claim limitation from the prior art, the examiner would note that the claim limitation “in a case in which it is determined that failure has occurred in the vehicle to vehicle communication or the lane cannot be recognized” is currently being addressed by Takaso, which addresses the limitation during a case in which a lane line cannot be recognized.  Removing one of the options (the lane recognition failure) or requiring both for the claim limitation would differentiate from the cited art.  Additionally, any amendments to the claim that narrow the definition of “convoy” (or achieve that general effect) to be more stringent than the broad interpretation provided by the examiner would also more strongly differentiate the claims from the prior cited art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al (US Pub 2016/0207537 A1), hereafter known as Urano, in light of Nister et al (US Pub 2019/0243371 A1), hereafter known as Nister, in light of Takaso et al (US Pub 2017/0225686 A1), hereafter known as Takaso, in light of Sun et al (US Pub 9,308,914 B1), hereafter known as Sun.

For Claim 1, Urano teaches A driving control apparatus for a vehicle, comprising: ([0046-0047], Figures 1 and 2)
an environmental condition estimating part including a surrounding recognition function 5including a function for recognizing a lane and a preceding vehicle and a function for obtaining a vehicle's moving state; ([0049-0050], [0063] Figures 1 and 2.  As stated in [0063], the system can follow a leading vehicle at a fixed distance.  In order to do so, it would need to recognize a vehicle and information regarding its movement state.) 
a path generating part for generating a target path on the basis of information obtained by the environmental condition estimating part; ([0051], [0055], Fig. 1 and 2) 
a vehicle control part for performing speed control and steering control for causing the 10vehicle to follow the target path; and ([0042-0043], [0057], [0063], [0075], Figs 1-2) 
an ACC function for performing constant speed cruise at a target speed or performing following cruise to the preceding vehicle at a target inter-vehicle time;  ([0063])
15an LKA function for maintaining cruise in the vehicle's lane by following control to the target path; ([0063], [0075], Figs. 1 and 2, 
Notifying a driver of changes in driving state ([0044], [0075], [0111], [0113])
Urano does not teach 
a vehicle-to-vehicle communication part for exchanging driving information among convoy vehicles, and having: 
a CACC function for performing convoy cruise by cooperative adaptive cruise control using the ACC function together with the driving information on the convoy vehicles obtained by the vehicle-to-vehicle communication part; and 
20a tracking control function for performing steering control to perform following cruise to the preceding vehicle on the basis of the information obtained by the environmental condition estimating part when it is determined that the lane cannot be recognized during the convoy cruise, 
Wherein the driving control apparatus has a function for: notifying a driver 25of CACC function cancelation and of tracking control start, in case in which it is determined - 22 - LEGALY45210393Y1that failure has occurred in the vehicle-to-vehicle communication or the lane cannot be recognized during the convoy cruise; shifting to following cruise by the tracking control function; and setting override threshold values serving as a determination criterion of operation intervention for stopping the tracking control function to a second value greater than a first value during normal 5operation.  
Nister, however, does teach a vehicle-to-vehicle communication part for exchanging driving information among convoy vehicles; ([0300])
a CACC function for performing convoy cruise by cooperative adaptive cruise control using the ACC function together with the driving information on the convoy vehicles obtained by the vehicle-to-vehicle communication part; and ([0300].  It is not stated that the CACC specifically uses the ACC function, only that this incorporates information from other vehicles.  However, given the nature of CACC typically being standard ACC with additional information, this his heavily suggested)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Urano’s vehicle control system with Nister’s use of vehicle to vehicle communication and CACC because communications between vehicles allow them to react to planned actions of other vehicles, instead of having to react to actions as they occur, which allows the vehicles to work together better.
Takaso, however, does teach 20a tracking control function for performing steering control to perform following cruise to the preceding vehicle on the basis of the information obtained by the environmental condition estimating part when it is determined that the lane cannot be recognized during the convoy cruise, ([0035], when the lane line information cannot be read, traveling controller may perform the steering control to follow the preceding vehicle)
And shifting to following cruise by the tracking control function; ([0035]))
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Urano’s vehicle control method with Takaso’s use of switching to cruise control that follows the vehicle in front when lane recognition fails, because if a vehicle is relying upon lane recognition for autonomous or semi-autonomous driving, and that lane recognition fails, it would need to rely upon another method of keeping a safe course, or switching to manual driving.  ACC would be an obvious choice to stay on a safe trajectory.
Sun, however, does teach and setting override threshold values serving as a determination criterion of operation intervention for stopping the tracking control function to a second value greater than a first value during normal 5operation.  (Fig. 5, 7, and 9.  Col. 7, Lines 5-37.  Sun teaches that during abnormal situations for the driver, the threshold for override of ACC can be larger than during normal operations)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Urano’s vehicle control method with Sun’s use of increasing over ride thresholds during situations in which a driver is unable to make reasonable decisions because a driver could be surprised and make undesirable inputs onto the breaks or steering wheel in a case where they believe the vehicle could crash, and a back up automatic steering system could be statistically safer.
 
For Claim 2, modified Urano teaches The driving control apparatus for the vehicle according to claim 1, wherein the override threshold values include a brake override threshold value serving as a determination criterion of brake operation intervention and/or a steering override threshold value serving as a 10determination criterion of steering operation intervention.  ([0065].  The manual intervention threshold can be an amount of steering or braking)

For Claim 3, modified Urano teaches The driving control apparatus for the vehicle according to claim 1 , 
Urano does not teach wherein the override threshold values serving as the determination criterion of the operation intervention for stopping the tracking control function are configured to be returned to values during normal 15operation when, after it is determined that failure has occurred in the vehicle-to-vehicle communication or a lane cannot be recognized during the convoy cruise, they are cleared.
Sun, however, does teach wherein the override threshold values serving as the determination criterion of the operation intervention for stopping the tracking control function are configured to be returned to values during normal 15operation when, after it is determined that failure has occurred. (Fig. 5, 7, and 9.  Col. 7, Lines 5-37.  Sun teaches that during abnormal situations, the threshold for override of ACC can be larger than during normal operations.  If the value is only higher during abnormal situations, then it will return to normal when normal operations return.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Urano’s vehicle control system with Sun’s use of having an increased override threshold during abnormal conditions and having it return to normal when normal conditions have returned because during abnormal conditions, such as failure, a driver may make undesirable inputs if surprised or panicked.  Once the situation has returned to normal, the driver is more likely to be calm, unsurprised and unpanicked, so the original override threshold values would be ideal again.
It would be obvious in light of Urano and Sun that the determination that failure has occurred in the vehicle-to-vehicle communication or a lane cannot be recognized during the convoy cruise be considered an abnormal situation.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because if the vehicle relies upon these features to be autonomous and the features fail, the vehicle will have to fall onto a fallback method or switch to manual.  A vehicle changing navigation methods due to failure is unideal (compared to not needing to change methods due to failure) and would ideally be somewhat rare.  In this case, the interpretation of it being abnormal is obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuji et al (US Pub 2020/0201356 A1) relates to overriding automatic function. 
Schuh et al (US Pub 20200201356 A1) relates to platooning technology.
Nagase et al (US Pub 2019/0300014 A1) relates to overriding automatic steering functions.
Wada et al (US Pub 2018/0173228 A1) relates to overriding automatic steering functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664